Citation Nr: 1700844	
Decision Date: 01/11/17    Archive Date: 01/18/17

DOCKET NO.  08-15 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 40 percent for the service-connected degenerative disc disease (DDD) of the lumbar spine at L5-S1.  

2.  Entitlement to an initial disability rating in excess of 30 percent for the service-connected migraine headaches.  

3.  Entitlement to an effective date of February 12, 2001 for the grant of service connection for right knee strain.  

4.  Entitlement to an effective date of February 12, 2001 for the grant of service connection for left knee strain.  

5.  Entitlement to service connection for peripheral neuropathy, bilateral lower extremities, also claimed as radiculopathy associated with the service-connected degenerative disc disease of the lumbar spine at L5-S1.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran had active service from February 1994 to October 1997. 

This appeal comes before the Board of Veterans' Appeals (Board) from May 2006, April 2008, August 2009, and May 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta (located in Decatur) Georgia.

In the May 2006 rating decision, the RO granted service connection for DDD of the lumbar spine and assigned an initial 10 percent rating, effective from February 12, 2001.  The Veteran disagreed with the initial rating assigned.  In an April 2008 rating decision, the RO increased the initial 10 percent rating for the DDD of the lumbar spine to 40 percent, effective from February 12, 2001.  As the award is not a complete grant of benefits, the issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  

In the August 2009 rating decision, the RO granted service connection for migraine headaches and assigned an initial 30 percent rating, effective from July 21, 2008; and, denied service connection for peripheral neuropathy of the lower extremities.  The Veteran disagreed with the initial 30 percent rating assigned for the migraine headaches and the denial of service connection for peripheral neuropathy of the lower extremities.  

In the May 2010 rating decision, the RO granted service connection for right and left knee strain and assigned 10 percent ratings for each knee, effective from July 14, 2008.  The Veteran disagrees with the effective date of service connection, contending that the correct effective date for the grant of service connection should be February 12, 2001.  

A hearing before the undersigned was held at the RO in St. Petersburg, Florida, in June 2013.  The hearing transcript has been associated with the claims file.

The case was remanded in December 2013 for additional development of the record.  The Board acknowledges that it erred in that remand by mischaracterizing the issues with regard to an earlier effective date for the grants of service connection for the right and left knee strain on the cover page.  In that remand, the Board listed the issues on the cover page as entitlement to an effective date "earlier than February 12, 2001" for the grants of service connection for right and left knee strain; however, the effective date assigned for service connection of the right and left knee strain is July 14, 2008, not February 12, 2001.  The issue should have been characterized as entitlement to an effective date of February 12, 2001 (not prior to) for the grants of service connection for right and left knee strain, as this is the date on which the Veteran asserts the grants of service connection for right and left knee strain should be made effective.  This error, however, is harmless because the RO recognized that the mischaracterization on the December 2013 remand was inadvertent, and correctly characterized the issues on the November 2014 supplemental statement of the case.  Furthermore, the Veteran's accredited representative also correctly characterized the issues on the November 2016 written brief presentation.  Finally, and as noted in more detail below, the development undertaken on remand has no effect on the ultimate outcome of these claims with respect to effective dates for the grants of service connection for a right and left knee strain.  As such, the Board may proceed without prejudice.

Before the case was returned to the Board on appeal, the RO issued a rating decision in November 2014 granting a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), effective from July 21, 2008.  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  Since the effective date of service connection, the Veteran's service-connected DDD of the lumbar spine has been productive of severe limitation of motion of the lumbar spine, including flexion limited to 20 degrees due to pain, and no more than severe intervertebral disc syndrome (IVDS) with recurring attacks and intermittent relief; however, neither unfavorable ankylosis of the spine nor residuals of a fractured vertebra has ever been shown, and the DDD of the lumbar spine is not productive of pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk or other neurological findings appropriate to the site of the diseased disc.  

2.  Since September 23, 2002, the Veteran's DDD of the lumbar spine has not resulted in incapacitating episodes of IVDS covering a total duration of at least 6 weeks during a 12-month period.  

3.  Since September 26, 2003, the Veteran's DDD of the lumbar spine has not resulted in unfavorable ankylosis of the entire spine nor does the disability warrant a separate rating based on associated objective neurologic abnormalities.  

4.  Since the effective date of service connection, the Veteran's migraines have been productive of an overall disability picture that more nearly approximates that of very frequent, completely prostrating and prolonged attacks, productive of severe economic inadaptability.

5.  The Veteran's peripheral neuropathy of the lower extremities did not have its onset during active service or within the first post-service year, was not caused or aggravated by a service-connected disability, and was not otherwise caused or aggravated by his active service.

6.  In an April 2006 decision, the Board denied service connection for disabilities of the right and left knees; the Veteran's June 2006 Motion of Reconsideration of that decision was denied by the Board in September 2006.

7.  On July 18, 2006, the Veteran requested to reopen the previously denied claim of service connection for a bilateral knee disability; this is the first communication from the Veteran that could be construed as a claim to reopen the previously denied claim of service connection for a bilateral knee disability since the Board's April 2006 decision.  

8.  In a June 2008 rating decision, the RO declined to reopen the claims of service connection for right and left knee disabilities; the Veteran's timely Notice of Disagreement (NOD) with that determination was received at the RO in July 2008 and his substantive appeal was received at the RO in February 2010 following the RO's January 2010 Statement of the Case.  

9.  In a May 2010 rating decision, the RO granted service connection for right and left knee disabilities, effective from July 14, 2008, the date of the Veteran's timely NOD with the June 2008 rating decision.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 40 percent for the service-connected low back disability have not been met at any time since the effective date of service connection.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5293 (effective prior to September 26, 2003), 5243 (effective from September 26, 2003).  

2.  Resolving doubt in the Veteran's favor, the criteria for an initial 50 percent rating for the service-connected migraine headaches have been more nearly approximated since the effective date of service connection.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.124(a), Diagnostic Code 8100 (2016).  

3.  The criteria for service connection for peripheral neuropathy of the lower extremities have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

4.  The criteria for an effective date of June 18, 2006, but not earlier, for the grants of service connection for right and left knee strain have been met.  38 U.S.C.A. §§ 1155, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400 (2016); 38 C.F.R. § § 3.155, 3.157 (prior to September 25, 2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

Moreover, the Veteran's claims with respect to the back and migraine headaches arose from a disagreement with the initial disability ratings that were assigned following the grants of service connection; and with respect to the knees, this claim arose from a disagreement with the effective date assigned for the service-connected right and left knees.  These are "downstream" issues, and Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Regarding the claim of service connection for peripheral neuropathy, an initial pre-adjudicatory notice letter was sent to the Veteran in August 2008.  The letter complies with 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), by notifying the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing, the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  It is not alleged that notice was less than adequate.

The Veteran's service treatment records are associated with the record and pertinent private and VA medical records have been secured, including records from the Social Security Administration.  He was afforded VA examinations in conjunction with his claims, most recently in May 2014.  The examiner's findings are based on a review of the objective testing (MRI scans and EMG studies) and other medical treatment records, a recorded history of the Veteran, physical examination, and sound medical principles.  This examination is adequate because the examiner discussed the Veteran's medical history, described his disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

With regard to the initial rating issue involving the back, the Board acknowledges the Court recently held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 2016.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  A review of the claims file reveals that the medical examinations and treatment records discussed below demonstrate range of motion testing for the spine in passive motion and weight-bearing situations.  In short, these examinations may be deemed inadequate under Correia.  That notwithstanding, in the present decision, the Board is denying a disability rating in excess of 40 percent under both the pre-September 2003 and post-September 2003 regulations because ankylosis is not demonstrated and the symptoms do not more nearly approximate DDD to a pronounced degree.  The Veteran is already receiving the maximum allowable schedular rating based on limitation of motion under both the old and new regulations.  Thus, a remand solely for the purpose of obtaining active and passive range of motion of the lumbar spine would serve no useful purpose.  In other words, the requirements of the Correia holding are inconsequential in this case, and, therefore, at most harmless error.  See 38 C.F.R. § 20.1102.

Moreover, for the initial rating issues on appeal, neither the Veteran nor his representative has advanced any procedural arguments in relation to VA's duties to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").

The appellant has not identified any pertinent evidence that remains outstanding with respect to this claim.  VA's duty to assist is met.

Further, there has been substantial compliance with the Board's remand directives, insofar as the RO conducted the requested development and issued a statement of the case, with appropriate notice, in November 2014.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.


II.  Increased Ratings

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2016).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2016).  

Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2016).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where, as in this case, the question for consideration is the propriety of the initial ratings assigned, evaluation of the all evidence and consideration of the appropriateness of staged ratings is required whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Veteran is competent to provide evidence of observable symptoms, including pain. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  See also Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.  His statements have been consistent with the medical evidence of record, and are probative for resolving the matters on appeal.

Low Back

For disabilities of the musculoskeletal system, the Board also considers whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40  and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Veteran asserts that an initial rating in excess of 40 percent is warranted for his service-connected DDD of the lumbar spine.  

During the pendency of this appeal, the regulations for rating disabilities of the spine were revised, effective September 26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003).  When regulations are changed during the course of an appeal, the criteria that are to the advantage of the claimant should be applied.  However, if the revised regulations are more favorable to the claimant, then an award of an increased rating based on a change in law may be granted retroactive to, but no earlier than, the effective date of the change.  See VAOPGCPREC 3-2003.  The Board will discuss the "old" and "new" rating criteria, but notes that the "new" rating criteria can be applied only as of the effective date of the regulation, i.e., September 23, 2002 for rating IVDS based on incapacitating episodes; and September 26, 2003 for all other back disorders and IVDS rated under the General Formula.

Under the rating criteria in effect when the Veteran initially filed the claim for service connection of the low back disability, limitation of motion of the low back was rated as 10 percent when slight, 20 percent when moderate, and 40 percent when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  Also prior to September 26, 2003, a 10 percent rating was warranted for a sacro-iliac injury and weakness or lumbosacral strain with characteristic pain on motion.  A 20 percent rating was warranted for sacro-iliac injury and weakness or lumbosacral strain with muscle spasms on extreme forward bending, loss of lateral spine motion, unilateral, in standing position.  A 40 percent rating was warranted for sacro-iliac injury and weakness or lumbosacral strain that was severe, with listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, and narrowing or irregularity of the joint space.  A 40 percent rating was also warranted when only some of these symptoms were present if there was abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  

A 40 percent rating was warranted for favorable ankylosis of the lumbar spine and a 50 percent rating was assigned for unfavorable ankylosis of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5289 (2002).  Higher 60 percent and 100 percent ratings were assigned for complete bony fixation of the entire spine, at a favorable angle and unfavorable angle, respectively.  

Under the rating criteria in effect when the Veteran initially filed the claim for service connection, 10, 20, and 40 percent ratings were warranted for intervertebral disc syndrome that was mild, moderate with recurring attacks, and severe with recurring attacks and intermittent relief, respectively.  A 60 percent rating was warranted for pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc and little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.  All the medical evidence was to be evaluated to determine the appropriate rating that would compensate the Veteran for impairment in earning capacity, functional impairment, etc.  Nevertheless, the revised regulations (in 2003) provide definitions of normal orthopedic movement.  While these measures are not binding on the old criteria, they are useful as guidance in determining the severity of a spinal injury as noted below.

The Diagnostic Criteria for rating intervertebral disc syndrome (IVDS) were revised effective September 23, 2002.  Effective from September 2002, intervertebral disc syndrome is evaluated (preoperatively or postoperatively) either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 (combined ratings table) separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  If rated based on incapacitating episodes, a 10 percent disability rating is assigned with incapacitating episodes having a total duration of at least 1 weeks but less than 2 weeks during the past 12 months; a 20 percent disability rating is assigned with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating is assigned with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a maximum 60 percent disability rating is assigned with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  Note 1 provides that for the purposes of evaluations under Diagnostic Code 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Chronic orthopedic and neurological manifestations are defined as orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  Note 2 provides that when evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurological disabilities separately using evaluation criteria for the most appropriate neurological diagnostic code or codes.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

The regulation for rating intervertebral disc syndrome based on incapacitating episodes was slightly revised again in September 2003.  Effective September 26, 2003, the regulations for rating disabilities of the spine were revised, and the diagnostic codes were reclassified.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003).

A new rating formula for the spine became effective September 26, 2003.  Disabilities of the spine, such as lumbosacral strain (Diagnostic Code 5237) or degenerative arthritis of the spine (Diagnostic Code 5242), for example, are to be rated pursuant to the General Rating Formula for Diseases and Injuries of the Spine.  Under the General Rating Formula for Diseases and Injuries of the Spine, as it applies to the lumbar spine, a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine limited to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  Note 1 under The General Rating Formula provides for separate evaluations for any associated objective neurologic abnormalities. 

Also effective from September 2003, the diagnostic criteria for intervertebral disc syndrome was renumbered as Diagnostic Code 5243, although the actual criteria remained the same except for some minor re-phrasing.  In particular, Diagnostic Code 5243 provides the following:  Evaluate intervertebral disc syndrome (preoperatively or postoperatively) either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  It also deleted the old Note 2, and replaced it with the following:  Note (2):  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment should be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2016). 

Traumatic arthritis, under Diagnostic Code 5010 is to be rated on limitation of motion of the affected parts, as arthritis degenerative. Diagnostic Code 5003, degenerative arthritis, requires rating according to the limitation of motion of the affected joints, if such would result in a compensable disability rating.  38 C.F.R. § 4.71a , Diagnostic Code 5003.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is assigned for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is assigned for arthritis with x-ray involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent rating is assigned for arthritis with x-ray evidence of involvement of 2 or more major joints or 2 or more major joint groups, with occasional incapacitating exacerbations.  The regulations pertaining to arthritis have not been amended.

Likewise, the regulations pertaining to nerve paralysis, or neuropathy, have not been amended. 

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The combined normal range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of the spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2); see also Plate V (2016).

The General Formula for Diseases and Injuries of the Spine also, in pertinent part, provide the following Notes:

Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. Id.  

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation; or neurological symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis).  Id.  

Initially, under the old regulations, Diagnostic Codes 5287, 5288, 5290, and 5291 pertain to disabilities of the cervical and dorsal spine and are not applicable to the service-connected lumbar spine disability.  Further, there is no lay or medical evidence of demonstrable deformity of a vertebral body (Diagnostic Code 5285), complete bony fixation of the spine (Diagnostic Code 5286), or ankylosis of the lumbar spine (Diagnostic Code 5289).  Accordingly, these diagnostic codes (all which existed prior to September 26, 2003) are not applicable in the instant case.  38 C.F.R. § 4.71a (2002).  Additionally, a higher rating under the General Rating Formula for ankylosis is not warranted for part of the initial rating period on and after September 26, 2003 (the effective date of the revised regulations) as ankylosis has not been shown at any time.  38 C.F.R. § 4.71a, General Rating Formula For Diseases and Injuries of the Spine (2016). 

For the time period on appeal from February 12, 2001 to September 23, 2002, the Board may only apply the old regulations pertaining to disabilities of the spine, as the new regulations for IVDS did not become effective until September 23, 2002.

A January 2001 MRI of the lumbar spine reveals mild, degenerative disk change at L5-S1 with minimal annular disk bulge.  A January 2001 x-ray of the lumbar spine indicates that the vertebral bodies and posterior elements appear well aligned.  No spondylolisthesis or spondylolysis is detected.  There was no compression fracture, lytic, blastic or erosive lesions seen on x-ray.  

A February 2001 private examination report from Shands clinic notes that walking, standing, sitting and activity aggravate his back pain in general.  The pain is not relieved by medication.  There were no bowel or bladder problems and the Veteran could walk 1 to 2 blocks.  The Veteran had a normal gait and he was able to walk on heels and toes.  He stood with no list.  He could bend to ankle level.  Upon axial loading of the spine, he experienced no pain.  Motion of the lumbar spine was normal.  The diagnosis was thoracic disc degeneration per the January 2001 MRI findings.  

VA outpatient treatment records from August 2002 suggest that the Veteran's lumbar flexion was limited to 45 degrees, without overt spasm.

The Veteran's DDD of the lumbar spine was initially rated as 40 percent disabling pursuant to the old Diagnostic Code 5293.  The above evidence of record does not show that the Veteran had IVDS to a pronounced degree prior to September 23, 2002.  While the Veteran's motion of the lumbar spine was severely limited by pain, the objective evidence of record does not show persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the diseased disc, with only little intermittent relief.  

Moreover, while some of the medical evidence of record suggests that the Veteran's reported numbness and tingling in his lower extremities may be related to his DDD of the lumbar spine, these findings are based on the Veteran's description of his symptoms, and not on objective testing.  The objective evidence, which includes additional MRI scans, CT scans and EMG (nerve conduction) studies objectively demonstrates that the Veteran does not have neurologic impairment associated with his lumbar spine disability.  Rather, his diagnosed peripheral neuropathy of the lower extremities has been associated with his diabetes, which was diagnosed in October 2005.  These findings are supported by a VA examiner in May 2014.  

Under the old regulations, Diagnostic Code 5293 contemplated neurologic impairment, which, as noted above, is not shown to be associated with the Veteran's lumbar spine disability in this case.  

The Board is mindful that the Veteran reports numbness in his legs prior to his diagnosis of diabetes in 2005.  The VA treatment records dating back to 2002 show that the Veteran reported radiation of pain from the low back, sometimes to the right thigh and leg, with occasional tingling in the legs and knees.  See, e.g., August 2002 VA progress note.  An October 2002 VA outpatient treatment record notes the Veteran's reports of low back pain, right greater than left, with numbness of the right leg.

Thus, the record shows that the Veteran reported numbness and tingling in his lower extremities prior to his October 2005 diabetes diagnosis, and that such numbness and tingling was initially attributed to the Veteran's DDD, at least until objective MRI and EMG studies ruled that out.  In that regard, any such neurologic impairment that may have been associated with the Veteran's lumbar spine disability prior to his diabetes is already compensated for with the assignment of a 40 percent rating under Diagnostic Code 5293.  Even with consideration of these symptoms prior to the diagnosis of diabetic neuropathy, there is no indication that the Veteran suffered from more than severe IVDS consisting of recurring attacks with intermittent relief, particularly given that the competent medical evidence of record shows that the DDD is mild in degree.  

The 40 percent rating assigned is also compatible with severe limitation of motion of the lumbar spine, and a 40 percent rating is the maximum schedular rating assignable under Diagnostic Code 5292.

A higher, 60 percent rating is not warranted because pronounced IVDS with little intermittent relief is not demonstrated; and, ankylosis is not shown.  

Beginning on September 23, 2002, the Veteran's service-connected low back disability may be rated under the old rating criteria; or, under the new criteria for rating IVDS based on incapacitating episodes.  Beginning on September 26, 2003, the Veteran's service-connected low back disability may be rated under the old rating criteria; or, under the new criteria for rating IVDS based on incapacitating episodes; or, based on the General Rating Formula (new criteria) for rating disabilities of the spine, whichever results in the higher rating.  If rating under the general rating formula, separate ratings may be assigned for orthopedic and neurologic manifestations.  

VA outpatient treatment records from October 2002 indicate that the Veteran could flex the lumbar spine to 50 degrees, extend 10 degrees, lateral flex to 15 degrees and rotate to 15 degrees.  

A November 2002 memorandum from Dr. OC, M.D. notes that the Veteran presented with lumbosacral tenderness and spasm on the right side from L1 through S1.  He had diminished range of motion secondary to pain, with flexion limited to 30 degrees, extension limited to 5 degrees, right lateral extension of 5 degrees and left lateral extension of 10 degrees.

A December 2003 private treatment record from a chiropractic health center indicates that the Veteran reported numbness in both lower extremities and occasional radiation of pain into both legs.  

Additional VA x-rays of the lumbar spine from September 2004 show partial lumbarization of the S1 vertebra, possible spina bifida occulta at S1 vertebra, and mild degenerative changes with narrowing of L5/S1 disc.  

In October 2005, the Veteran was diagnosed with new onset diabetes mellitus.  

A July 2006 VA CT scan of the lumbar spine revealed mild annular bulging disc at L3/4 and L4/5 that did not appear to impinge the nerve root or thecal sac; and, narrowing of the neural foramina at L5/S1 and S1/2 secondary facet arthropathy, more marked on the right side.  

VA examination of July 2006 revealed lumbar flexion to 50 degrees, extension limited to 5 degrees.  Left lateral flexion was from 0 to 20 degrees and right lateral flexion was from 0 to 10 degrees.  Left lateral rotation was from 0 to 30 degrees, and right lateral rotation was from 0 to 20 degrees.  Right straight leg raise was positive and the Veteran reported numbness and tingling on the right side with constant low back pain.  Moderate tenderness over L5-S1 was noted on examination, as was decreased sensation in the right lower extremity and foot.  No paravertebral spasms were elicited on examination.  

A May 2007 VA examination for hypertension notes the Veteran's reports of daily flare-ups of back pain with sharp shooting pain into the right leg.  Forward flexion was limited by pain to 30 degrees.  

Private nerve conduction studies in September 2008 indicated no evidence of radiculopathy or myopathy in the bilateral lower extremities.  

An October 2008 VA treatment record notes that the Veteran's treating physician "had a lengthy discussion with [the Veteran] about his diagnoses, his symptoms, his medications and the disparity between the MRI findings and his symptoms."
A July 2008 VA physician's statement notes that the Veteran had diabetic neuropathy associated with diabetes mellitus.

A June 2009 VA examiner concluded that based on the Veteran's statements and the prior objective testing, the Veteran likely suffered from diabetic neuropathy because radiculopathy had been ruled out by neurologic evaluation.  

A December 2010 private examination report notes an impression of diabetic neuropathy and left lumbar radiculitis; however, a January 2011 MRI report reviewed by the same facility revealed no neural impingement.  

Nerve conduction studies from January 2011 revealed early sensory peripheral neuropathy to the lower extremities, but no evidence of lumbar spine radiculopathy.  

A January 2011 report from a private rehabilitation facility notes complaints of paresthesia to the lateral aspect of the left thigh and also numbness and tingling to the feet at times.  Mostly, however, the Veteran complained of pain to the back that referred to the lower extremities with prolonged standing or walking activities.  The report refers to a January 2011 MRI of the lumbar spine which shows no neural impingement at any level.  There were no intradural lesions.  There was moderate narrowing of the L5-S1 disc, with all other discs having normal heights.  No disc protrusions or herniations were indicated.  There was mild lower lumbar facet arthropathy without any significant bony stenosis.

VA examination report from February 2011 revealed forward flexion to 45 degrees, but further limited by pain to 20 degrees.  Extension was limited to 20 degrees with pain.  Flexion was further decreased to 30 percent following repetitive motion.  The examiner concluded that the Veteran's DDD of the lumbar spine was mild, and without lumbar radiculopathy per MRI and EMG studies.  

An October 2011 MRI study also noted no significant abnormality.  There was no significant disc degeneration seen on the MRI and no significant canal or foraminal narrowing.  

VA examination report from May 2014 indicates that the Veteran continued to have painful motion of the lumbar spine, with flare-ups of pain.  Flexion was limited to 20 degrees when considering pain on motion.  The examiner noted decreased sensation to light touch in both lower extremities, but also noted that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  The examiner also found no ankylosis of the lumbar spine and no neurologic abnormalities or findings related to the thoracolumbar spine such as bowel or bladder problems.  Moreover, the examiner indicated that the Veteran did not have IVDS or incapacitating episodes therefrom.  

In summary, the evidence in this case shows that the Veteran has severe painful motion of the lumbar spine, with mild DDD of the lumbar spine, not resulting in neurologic impairment.  The Veteran does have a current diagnosis of peripheral neuropathy of the lower extremities; however, objective testing, as noted above, confirms that such peripheral neuropathy is unrelated to his lumbar spine disability, and is most likely diabetic in nature.  

Furthermore, a separate rating for any pre-diabetes lower extremity numbness and tingling is not warranted because the 40 percent rating currently assigned is based on the pre-September 2003 regulations pertaining to IVDS under Diagnostic Code 5293 which contemplates neurologic manifestations associated with IVDS.

With regard to a disability rating in excess of 40 percent under the post-September 2003 rating criteria, the General Rating Formula for Diseases and Injuries of the Spine allows for a higher 50 percent rating for the lumbar spine disability only if it is manifested by unfavorable ankylosis of the entire thoracolumbar spine.  As ankylosis of the lumbar spine is not shown, the Veteran is not entitled to a rating above 40 percent under the amended regulations.  Likewise, a 60 percent rating under the amended regulations based on incapacitating episodes of IVDS is not warranted because there is no indication that the Veteran's IVDS results in physician-prescribed bed rest of at least 6 weeks during any twelve month period since the effective date of service connection.  

Moreover, as noted above, a rating in excess of 40 percent is not warranted under the pre-September 2003 regulations for the reasons stated above.  

For these reasons, the preponderance of the evidence is against the claim and an initial disability rating in excess of 40 percent for the service connected DDD of the lumbar spine is not warranted.  As the preponderance of the evidence weighs against the claim, the benefit of the doubt rule is not for application.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  

Migraine

The Veteran's service-connected headaches are rated as 30 percent disabling since July 21, 2008, the effective date of service connection.  

A March 2009 VA primary care note indicates that the Veteran reported an increased frequency of migraine headaches, for which he takes Zomig, but without complete relief of the headache.  

A June 2009 VA examination report notes that the Veteran was prescribed Zomig for headaches in 2005 or 2006, but continues to get headaches at least three days per week.  The headaches could last hours, and sometimes days at a time.  The Veteran experiences a prodrome of seeing lights or spots before the onset of the headache.  He is light-sensitive and sound-sensitive during a headache and also experiences nausea.  

A January 2010 decision issued by the Social Security Administration found that the Veteran's migraine headaches were severe; and, along with other severe disabilities, contributed to the Veteran's inability to work.  

Migraines are rating pursuant to 38 C.F.R. § 4.124 (a), Diagnostic Code 8100.  A maximum 50 percent schedular disability rating is warranted for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  A 30 percent disability rating contemplates migraine headaches with characteristic prostrating attacks occurring on an average once a month over last several months.  A 10 percent rating is assigned for characteristic prostrating attacks averaging one in two months over the last several months.  A noncompensable (0 percent) disability rating is assigned for less frequent attacks. 

Notably, the regulation does not specifically define a "characteristic prostrating migraine;" however, "prostration" is defined as extreme exhaustion or powerlessness. DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1523 (30th ed.2003) [hereinafter DORLAND'S]. 

Thus, while the Veteran may not necessarily be competent to diagnose his headaches as migraine in nature, he is competent to describe the frequency, severity, and duration of his headaches, and there is no reason to doubt his credibility in this regard.  The Veteran has credibly reported that he has a severe headache up to three times per week that is accompanied by nausea, blurred vision, light sensitivity and sound sensitivity.  The Veteran's description of the symptoms, frequency and severity of his migraines more nearly approximates the criteria associated with prostrating migraines.  In other words, the Board finds that the Veteran's symptoms are, at the very least, analogous to a prostrating attack, particularly given the Veteran. 

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Here, the Veteran's reported symptoms are sufficiently characteristic of a prostrating migraine, and therefore the rating assigned must be coordinated with the impairment of function which occurs during his severe migraine attacks. 

In this regard, the Board finds that the Veteran experiences severe headaches that are, at the very least, analogous to a characteristic prostrating attack, and this occurs at least several times per monthly.  

A VA examiner in May 2014 opined that the Veteran's headaches were prostrating in nature, but found that they only occurred on average of once every month.  This is contradictory to the Veteran's reports of up to three prostrating attacks per week.  This does not mean that the Veteran always has three headaches per week, but according to the treatment records above, his migraine medication does not completely relieve the symptoms, and there is no reason to doubt the Veteran's credibility as to the frequency of his prostrating attacks.  

Accordingly, the Board finds that the Veteran's frequency and severity of his headaches more nearly approximates that of very frequent completely prostrating and prolonged attacks.  Furthermore, the Veteran has submitted private medical evidence relied upon by the Social Security Administration (SSA) in their determination of the Veteran's employability.  The SSA found that the Veteran's severe headaches, at the very least, contributed to his inability to work.  

Moreover, a VA examiner in May 2014 also found that the Veteran's migraine headaches, which considered along with his lumbar spine disability, prevented him from maintaining and sustaining gainful employment.  Accordingly, it is as likely as not that the Veteran's migraines are productive of severe economic inadaptability.  

Thus, the Board resolves all doubt in finding that the Veteran's headaches are, as likely as not, productive of very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  

There is no period of time since the effective date of service connection when the Veteran's headaches were less severe than currently.  Accordingly, the Board resolves all doubt and finds that the criteria for the assignment of an initial maximum schedular rating of 50 percent under Diagnostic Code 8100 is warranted.  

Extraschedular Consideration

Finally, the Board has considered whether referral for consideration of an extraschedular rating is warranted.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321 (b) (2016). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

In this case, the Board finds that neither the Veteran's migraine headache disability picture nor the lumbar spine disability picture is so unusual or exceptional in nature as to render the disability rating assigned above inadequate.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by a 50 percent disability rating for his migraine headaches and a 40 percent disability rating for the DDD of the lumbar spine.  

Regarding the headaches, the assignment of the 50 percent rating not only accurately contemplates the severity and frequency of his headaches, but also takes into consideration the associated economic inadaptability.  Thus, it cannot be said that the Veteran's headaches are not adequately compensated by the rating schedule.  

Regarding the lumbar spine, the 40 percent rating assigned contemplates the Veteran's severe limitation of motion of the lumbar spine, as well as any neurologic impairment that may have been present prior to the diabetic neuropathy.  As the objective evidence demonstrates only mild DDD; yet, the Veteran is begin compensated for the equivalent of severe limitation of motion, it cannot be said that the Veteran's DDD of the lumbar spine is not adequately compensated by the rating schedule.  

In other words, the criteria for the ratings currently assigned reasonably describe the Veteran's migraine headache disability level and symptomatology, and his lumbar spine disability level and symptomatology.  Consequently, the Board concludes that the schedular evaluation is adequate and that referral of the Veteran's case for extraschedular consideration is not required.  

Under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms of record that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Johnson, 762 F.3d 1362.

III.  Service Connection - Peripheral Neuropathy

The Veteran asserts that service connection is warranted for peripheral neuropathy of the lower extremities, as secondary to the service-connected lumbar spine DDD.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R.  § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to establish service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  
 
Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and peripheral neuropathy becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  Additionally, service connection can be established based on continuity of symptomatology.  See Fountain v. McDonald, 27 Vet. App. 258, 263-64 (2015) (to establish service connection based on a continuity of symptoms under § 3.303(b), the evidence must show: (1) a condition "noted" during service; (2) post-service continuity of the same symptoms; and (3) a nexus between the present disability and the post-service symptoms).

Additionally, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2006).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

In this case, the Veteran asserts that his peripheral neuropathy is secondary to his service-connected lumbar spine disability.  

As noted above, however, the Veteran's peripheral neuropathy has been attributed to his diabetes, which had its onset many years following service discharge.  The competent evidence does not support a relationship between the peripheral neuropathy of the lower extremities and his back disability.  The most probative evidence in this regard comes from MRI studies dating back to 2001, as well as EMG testing, the results of which specifically noted that the Veteran's numbness and tingling of the lower extremities was not radicular in nature.  In other words, this objective testing confirmed that the DDD did not result in sciatic or other lower extremity nerve compression.  

Also, as noted above, the Veteran has been diagnosed with diabetic peripheral neuropathy; i.e., his numbness and tingling of the lower extremities have been attributed to his diabetes.  

Finally, as noted above, the Board is mindful that the Veteran reports some sensory disturbance in his lower extremities prior to his October 2005 diabetes onset; and, although such reports of numbness and tingling were thought to be associated with the lumbar spine disability, this was subsequently ruled out with objective testing.  

That notwithstanding, however, the Board realizes that the Veteran did report symptoms of numbness and tingling prior to his diabetic neuropathy.  Any such associated neurologic impairment, however, is already considered in the 40 percent rating currently assigned under the pre-September 2003 Diagnostic Code 5293.  Thus, to assign a separate compensable rating for peripheral neuropathy in this situation would violate the rule against pyramiding.  The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 38 C.F.R. § 4.14.  

In essence, the most probative evidence of record is the objective testing, which does not support the Veteran's assertions.  For the reasons stated above, the Board finds that service connection for peripheral neuropathy is not warranted.  This condition was not first manifested during service, or within the first post-service year, and has been shown by the competent evidence of record to be associated with his diabetes, and not his lumbar spine disability.  

Accordingly, for these reasons, the preponderance of the evidence is against the claim and service connection for peripheral neuropathy of the lower extremities is not warranted.  As the preponderance of the evidence weighs against the claim, the benefit of the doubt rule is not for application.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  

IV.  Effective Dates - Service Connection for Knees

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (a) (West 2014); 38 C.F.R. §  3.400.  For claims of entitlement to service connection, the effective date will be the day following separation from active service or the date entitlement arose if the claim is filed within one year of discharge from service, otherwise the effective date is the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (b)(2)(i).

If a veteran files an application for service connection with VA and the claim is disallowed, he has the right to appeal that disallowance to the Board.  See 38 U.S.C.A. §§  7104, 7105.  If he does not initiate an appeal within one year, or if he initiates a timely appeal and the appeal is denied by the Board, the disallowance becomes final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1100, 20.1103.  With exceptions not here applicable, any award based on a subsequently filed application for benefits can be made effective no earlier than the date of the new application.  See 38 C.F.R. § 3.400 (q), (r).

While a denied, but unappealed, claim is generally final, there is an exception that will allow the evidence to be reconsidered as if the denial had not been issued.  Specifically, if at any time after VA issues a decision on a claim, VA receives or associates with the record relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding 38 C.F.R. § 3.156 (a).  Such records include, but are not limited to, service records that are related to a claimed in-service event, injury, or disease.  38 C.F.R. § 3.156 (c)(1).  Records that are not included are records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center (JSRRC), or from any other official source.  38 C.F.R. § 3.156 (c)(2).  An award made based all or in part on the records identified by 38 C.F.R. § 3.156 (c)(1) is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim.  38 C.F.R. § 3.156 (c)(3).

Notably, prior to March 25, 2015, a claim could be either a formal or informal written communication "requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  See 38 C.F.R. § 3.1 (p) (2014).  But see 38 C.F.R. § 3.1 (p) (2015) (now providing that a "claim" must be submitted on an application form prescribed by the Secretary); 79 Fed. Reg. 57,696 (Sept. 25, 2014) (eliminating informal claims by requiring that, effective March 24, 2015, claims be filed on standard forms).  It has been held that an intent to apply for benefits is an essential element of any claim, whether formal or informal, and, further, the intent must be communicated in writing. . . . It follows logically that where there can be found no intent to apply for VA benefits, a claim for entitlement to such benefits has not been reasonably raised.  Criswell v. Nicholson, 20 Vet. App. 501, 503 (2006).  See also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have intent to file a claim for VA benefits).  Thus, a claim, whether "formal" or "informal," must be "in writing" in order to be considered a "claim" or "application" for benefits.  See Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999). 

When a claim has been filed which meets the requirements of 38 C.F.R. § 3.151 or 38 C.F.R. § 3.152, an informal request for increase or reopening will be accepted as a claim.  38 C.F.R. § 3.155(c).

[In other words, effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on a standard form.  The amendments also, inter alia, eliminate the constructive receipt of VA reports of hospitalization or examination and other medical records as informal claims to reopen.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014), codified as amended at 38 C.F.R. §§ 3.151, 3.155.  The amended regulations, however, apply only to claims filed on or after March 24, 2015.  Because the Veteran's claim was received by VA prior to that date, the former regulations apply.]

Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered as filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (a).

Also, under former 38 C.F.R. § 3.157 (a), a report of examination or hospitalization will be accepted as an informal claim for increase or to reopen, if the report relates to a disability that may establish entitlement.  However, there must first be a prior allowance or disallowance of a claim.  See 38 C.F.R. § 3.157 (b) (2014).

The Court has held that once a rating decision which establishes an effective date becomes final, such a decision can only be revised if it contains clear and unmistakable error.  See Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006).  The Court has stressed that any other result would vitiate the rule of finality, thereby recognizing that freestanding claims for earlier effective dates are impermissible.  Id. 

Rating decisions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  An appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  

Previous determinations which are final and binding will be accepted as correct in the absence of clear and unmistakable error (CUE).  Where evidence establishes CUE, the prior decision will be reversed or amended.  38 C.F.R. § 3.105(a) (2015).  Final Board decisions are not subject to review except as provided by statute, such as appeal to the Court or review based upon a CUE motion.  38 C.F.R. §§ 20.1100(b), 20.1400 (2015).

In asserting a claim of CUE, a claimant must show that: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made;" and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting Russell v. Principi, 3 Vet. App. 310, 313-314 (1992) (en banc).

In an April 2006 decision, the Board denied service connection for disabilities of the right and left knees.  In June 2006, the Veteran filed a Motion of Reconsideration of that decision, which was denied by the Board in September 2006.

On July 18, 2006, the Veteran requested to reopen the previously denied claim of service connection for a bilateral knee disability; this is the first communication from the Veteran that could be construed as a claim to reopen the previously denied claim of service connection for a bilateral knee disability since the Board's April 2006 decision.  

In a June 2008 rating decision, the RO declined to reopen the claims of service connection for right and left knee disabilities.  The Veteran submitted a timely Notice of Disagreement (NOD) with that determination which was received at the RO in July 2008.  The RO issued a Statement of the Case (SOC) in January 2010 and the Veteran's timely substantive appeal to the Board was received at the RO in February 2010.  

Then, in a May 2010 rating decision, the RO granted service connection for right and left knee disabilities, effective from July 14, 2008.  The grant of service connection was not based on additional service treatment records that were previously not of record.  The May 2010 rating decision indicates that the Veteran's claim to reopen was received on July 14, 2008, and that was the basis for assigning an effective date for the grant of service connection.  

The Board disagrees with this determination.  As noted above, the Veteran clearly requested to reopen his claim for service connection for right and left knee disabilities in July 2006, and the RO received that request on July 18, 2006.  On July 14, 2008, the Veteran disagreed with the June 2008 rating decision which declined to reopen this previously denied claim of service connection for a right and left knee disability.  This is a timely NOD with the June 2008 rating decision, and it is therefore not a new claim.  Moreover, the Veteran subsequently perfected this claim and therefore the June 2008 rating decision did not become final, and service connection for right and left knee disabilities was ultimately granted in the May 2010 rating decision.

Accordingly, the "date of claim" is July 18, 2006, not July 14, 2008.  As the Veteran's July 2006 claim remained pending until service connection was ultimately granted, the proper effective date for the grants of service connection for the right and left knee disabilities is July 18, 2006.  

An earlier effective date, prior to July 18, 2006, is not warranted as there is no claim, formal or informal, that was filed between the Board's April 2006 denial and the July 18, 2006 claim to reopen.  The Board is mindful that the Veteran believes that the effective date for the grants of service connection should correspond to when he filed his initial claim for service connection in February 2001; however, given that the Board's April 2006 decision is final, an effective date for the grants of service connection for right and left knee disabilities prior to the Board decision must be denied as a matter of law unless a clear and unmistakable error is shown, which is not alleged here.  Moreover, the Board, in its September 2006 denial of the Veteran's Motion of Reconsideration specifically explained why the Board's July 2006 decision did not contain obvious error.  

The assignment of July 18, 2006 as the effective date is based on the most recent claim to reopen, following the last prior denial of the claim.  This is the earliest possible effective date allowed by law, as the effective date of an evaluation and award compensation based on a claim reopened after final disallowance, will be the date of the receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  Thus, even if entitlement arose prior to the date of claim, as the Veteran alleges, it is the latter of the date entitlement arose and the date of claim that is controlling; therefore, the date of claim, July 18, 2006, is the earliest possible effective date for the grant of service connection for right and left knee disabilities.  

For the reasons set forth above, an effective date of July 18, 2006, but not earlier, is warranted for the grants of service connection for right and left knee disabilities.  


ORDER

An initial disability rating in excess of 40 percent for the service-connected DDD of the lumbar spine is denied.  

An initial 50 percent rating for the service-connected migraine headaches is granted, subject to the laws and regulations governing the payment of monetary benefits.

Service connection for peripheral neuropathy of the lower extremities is denied.  

An effective date of July 18, 2006, but not earlier, for the grant of service connection for a right knee disability is granted, subject to the laws and regulations governing the payment of monetary benefits.

An effective date of July 18, 2006, but not earlier, for the grant of service connection for a left knee disability is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


